Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-19-00312-CV

                                     Marcel MARTINEZ,
                                          Appellant

                                                v.

                           GOLD STANDARD PLUMBING, LLC,
                                     Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-17644
                           Honorable Aaron Haas, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the parties’ “Joint Motion to Dismiss
Appeal” is GRANTED. Accordingly, the judgment of the trial court is VACATED, and the cause
is REMANDED to the trial court for rendition of judgment in accordance with the parties’
settlement agreement. Costs of the appeal are taxed against the party who incurred them.

       SIGNED April 8, 2020.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice